Citation Nr: 0837729	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder (MDD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a disability 
manifested by leg pain. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
September 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of July 2004 and August 2005 rating 
decisions.

In a July 2004 rating decision, the RO denied service 
connection for, inter alia, PTSD, headaches, and leg pain.  
The veteran filed a notice of disagreement (NOD) in October 
2004 specific to these disabilities.  

By an August 2005 rating decision, the RO denied service 
connection for MDD.  The veteran filed a NOD in September 
2005.   In December 2005, the RO issued two separate 
statements of the case (SOCs), one that addressed the denials 
of service connection for PTSD, headaches, and leg pain, and 
a separate SOC that  only addressed the denial of service 
connection for MDD.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 2006, and, in January 2008, the RO issued separate 
supplemental statements of the case (SSOC) reflecting the 
continued denial of each claim on appeal.

In May 2008, the Board remanded these matters to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, to 
schedule the veteran for a requested hearing before a 
Veterans Law Judge at the RO. 

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, a 30-day abeyance 
period for the submission of additional evidence in support 
of the claims on appeal.
To date, no additional evidence has been received.

The Board's decision on the claims for service connection for 
headaches, for a disability manifested by leg pain, and for 
MDD is set forth below.  The claim for PTSD is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the AMC. VA will notify the veteran when 
further action, on her part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.   There is no competent evidence establishing that the 
veteran has a current headache disability or a disability 
manifested by leg pain.

3.  MDD was first diagnosed many years after discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between current MDD and service.






CONCLUSION OF LAW

1.  The criteria for service connection for headaches are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007)

2.  The criteria for service connection for a disability 
manifested by leg pain are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007)

3.  The criteria for service connection for MDD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2003 letter provided notice to the 
veteran regarding information needed to substantiate her 
claims for service connection for headaches and for leg pain.  
In a June 2005 pre-rating letters, the RO provided notice to 
the veteran regarding the information and evidence needed to 
substantiate her claim for service connection for MDD. These 
letters also informed the veteran of what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  These 
letters further requested that the veteran submit any 
additional information or evidence in her possession that 
pertained to her claims, and the claims file reflects that 
the veteran has submitted evidence in support of her claims.  
The July 2004 RO rating decision reflects the initial 
adjudication of the claims for service connection for 
headaches and for leg pain after issuance of the December 
2003 notice letter and the August 2005 RO rating decision 
reflects the initial adjudication of the claim for service 
connection for MDD after issuance of the June 2005 notice 
letter.  Hence, the December 2003 and June 2005 letter-which 
meet all four of Pelegrini's content of notice requirement-
also  meet the VCAA's timing of notice requirement.

A March 2006 letter informed the veteran how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations.  After 
issuance of the above letter, and providing the veteran and 
her representative additional opportunity to respond, the RO 
readjudicated each issue on appeal in January 2008 SSOCs.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of copies 
of the veteran's service treatment records (STRs), post-
service VA medical records, private medical records, and a 
Social Security Administrative decision, to include the 
records used in that decision.  Also of record is the 
transcript of the August 2008 Board hearing. In addition, 
various written statements provided by the veteran, and her 
representative, on her behalf, are associated with the claims 
file.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).

A.  Headaches and Leg Pain

STRs reflect that the veteran was seen in August 1978 for 
complaints of left leg pain; however, there was no diagnosis.  
In May 1979, she was seen for complaints of an ear ache and 
headache; the impression was sinus headache.  Also noted were 
complaints of headache in January 1980, May 1980, and July 
1980, with diagnoses of sinusitis.

The report of a December 1982 enlistment examination for the 
Army Reserve is negative for headaches or leg pain.  On 
contemporaneous self-report the veteran denied cramps in her 
legs, arthritis, swollen or painful joints, and frequent or 
severe headache. A December 1982 orthopedic consultation 
report revealed x-rays in normal limits and a normal 
examination.

An April 2003 VA record reflects the veteran's first post-
service complaint of a headache, which the veteran complained 
of in connection with starting a prescription for Zoloft.  A 
March 2005 VA record notes the veteran's complaints of 
recurrent headaches.  However, there is no indication of a 
diagnosed headache disability provided in these VA medical 
records, or in any additional medical records associated with 
the claims file.  

The Board also notes that the post-service record contains no 
competent, persuasive evidence of a current leg disability 
manifested by leg pain.  The Board notes that pain, alone, 
without evidence of underlying pathology, does not constitute 
a disability for VA purposes.   See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) vacated in part and remanded on 
other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 
3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 
(1998)..[Parenthetically, the Board notes that while July 
2005 spine and hip x-rays show evidence of degenerative 
arthritis; neither diagnosis is specific to the legs, per se, 
as the veteran has claimed, no is either diagnosis shown to 
be in any way related to the leg pain noted in service.].  In 
sum, the competent medical evidence of record simply does not 
establish a current disability manifested by leg pain, and 
the veteran has not presented, identified, or even alluded to 
the existence of any such evidence.

Moreover, during the August 2008 Board hearing before the 
undersigned, the veteran and her representative indicated 
they would be obtaining evidence of a current headache 
disability and a nexus to service.  The record was held open 
30 days to afford the veteran additional time to obtain and 
submit such evidence in support of her claim for service 
connection for headaches.  However, as noted above, no 
additional evidence has been received to date.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the claims 
for service connection for headaches and for a disability 
manifested by leg pain must be denied because the first 
essential criterion for a grant of service connection for 
each claim-evidence of a current disability upon which to 
predicate a grant of service connection-has  not been met.

B. MDD

Considering the record in light of above-applicable criteria, 
the Board finds that the criteria for service connection for 
MDD is not warranted.

Initially, the Board notes that there is no evidence of MDD 
in service.  Service treatment records reflect no complaint, 
finding, or diagnosis of MDD.

The report of a December 1982 enlistment examination for the 
Army Reserve is negative for psychiatric indications.  On 
contemporaneous self-report the veteran denied frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

Post-service a March 2003 VA treatment record reflects that 
the veteran was assessed with depression, not otherwise 
specified.  In a June 2003 VA psychiatric addendum, the 
veteran was seen for evaluation of her depression, at which 
time her marital problems and her unemployment were indicated 
as the source of  her problems.  The VA psychiatrist noted 
that he reminded her that her rape occurred prior to her 
military service, and noted that the veteran was 
manipulative.  The diagnosis was dysthymic disorder related 
to marital problems.

There is no evidence that the veteran had MDD for years after 
service, as she was first assessed with depression in March 
2003, more than twenty years after discharge from service.  
The Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992). 

Further, there is no medical evidence or opinion even 
suggesting that there exists a relationship between MDD and 
service, and neither the veteran nor her representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.

C.  All Disabilities

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's and her 
representative's oral and written assertions.  However, to 
the extent that these assertions are advanced to establish a 
currently claimed disability, and/or a relationship between 
each claimed disability and  service, such evidence must 
fail.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
her representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). Hence,  
the lay assertions in this regard have no probative value.

For all the foregoing reasons, each of the claims for service 
connection for must be denied.  In arriving at the decision 
to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports any of the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for major depressive disorder is denied.

Service connection for headaches is denied.

Service connection for a disability manifested by leg pain.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for PTSD is 
warranted.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's alleged stressor is witnessing a fellow service 
member commit suicide by jumping out of a window.  

In this case, the RO did not attempt to develop the veteran's 
alleged stressor, even though the reported stressor of the 
fellow service member committing suicide is of a type that 
appears to be independently verifiable.  The Board also notes 
that, during the August 2008 Board hearing, the veteran 
provided more details about the alleged in-service stressor, 
indicating  that this incident took place in May or June of 
1979 while she was stationed in Wurzburg, Germany.  

The Board thus finds that the RO should attempt to 
independently verify this claimed stressor, to include 
through the U.S. Army Joint Services and Records Research 
Center (JSRRC) or another source, as appropriate.

The Board also notes that the VA treatment records-in 
particular, a May 2004 record reflects a diagnosis of PTSD, 
and a March 2003 treatment record reflects the veteran's 
report of the in-service suicide.  However, there is no 
indication that any current PTSD is the result of the 
reported stressor, and one criterion for service connection 
for PTSD is a link between the veteran's PTSD and the 
verified in-service stressors.  See 38 C.F.R. § 3.304(f).

Hence, in the event that the RO determines that there is 
credible evidence corroborating the occurrence of the claimed 
in-service stressor, the RO should arrange for the veteran to 
undergo VA examination, by a psychiatrist at a VA medical 
facility, to obtain an opinion as to whether the veteran has 
PTSD due to verified stressor(s).  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may result in denial of the 
claim (as the original claim for service connection will be 
considered on the basis of the current record.  See 38 C.F.R. 
§ 3.655. Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Atlanta VA Medical Center (VAMC) dated from September 2002 to 
July 2005.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence the RO must obtain all 
outstanding pertinent treatment records from the Atlanta VAMC 
since July 2005.
 
Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for PTSD.  The RO's notice letter to the 
veteran should explain that she has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should explicitly request that the veteran furnish any 
pertinent any additional information and/or evidence 
pertaining to the alleged stressor of witnessing a suicide 
and/or any other claimed in-service stressor(s)..

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Therefore, in addition to complying with the specific actions 
requested below, the RO should undertake any other 
notification and/or development action required by the VCAA 
prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the Atlanta 
VAMC all records of psychiatric 
evaluation and/or treatment of PTSD, from 
July 2005 to the present. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD.

The RO should explicitly request that the 
veteran furnish any additional 
information and/or evidence relating to 
the alleged stressor of witnessing a 
suicide and/or any other claimed in-
service stressor(s)..

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

4.  Unless the RO determines that 
sufficient evidence corroborating the 
stressful experiences has been associated 
with the claims file, the RO should 
undertake necessary action to attempt to 
verify the occurrence of the suicide the 
veteran claims he witnessed and any other 
claimed in-service stressful 
experience(s).  The RO should forward to 
the JSRRC all supporting evidence (to 
include any pertinent  evidence submitted 
by the veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and her 
representative, and afford them the 
opportunity to respond. The RO should 
also follow up on any additional action 
suggested by JSRRC.

5.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report, skip 
the development requested in paragraphs 6 
and 7, below, then proceed with paragraph 
8.

6.  If evidence corroborating the 
occurrence of any claimed in-service 
stressful experiences is received, the RO 
should arrange for the veteran to undergo 
appropriate VA psychiatric examination, 
by a psychiatrist, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
psychiatric history and assertions.  All 
tests and studies (to include 
psychological testing, if deemed 
warranted), should be accomplished (with 
all results provided to the examining 
psychiatrist prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only a specifically corroborated in- 
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD. If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


